                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

BARBARA PERRY,                              )                  4:18CV3128
                                            )
                      Plaintiff,            )
                                            )               MEMORANDUM
       v.                                   )                AND ORDER
                                            )
ZOETIS LLC,                                 )
                                            )
                      Defendant.            )
                                            )

        This matter is before the court on the findings and recommendation (filing 17) filed
on December 18, 2018, by Magistrate Judge Michael D. Nelson, who recommends that the
plaintiffs’ motion to remand (filing 8) be denied.

       No objections have been filed to the findings and recommendation within the time
permitted by 28 U.S.C. § 636(b)(1). In any event, I have conducted a de novo review and
find that Judge Nelson has correctly found the facts and applied the law. His findings and
recommendation therefore will be adopted and the plaintiff’s motion to remand will be
denied.

       Accordingly,

       IT IS ORDERED:

       1.     The magistrate judge’s findings and recommendation (filing 17) are adopted.

       2.     The plaintiff’s motion to remand (filing 8) is denied.

       DATED this 10th day of January, 2019.

                                          BY THE COURT:

                                          s/ Richard G. Kopf
                                          Senior United States District Judge
